DETAILED ACTION
This Non-final action is responsive to communications: 05/09/2022.
Claims 1-9 are pending. Claim 1 is independent.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-9 (Group IA) in the reply filed on 05/09/2022 is acknowledged. Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022. Claims 1-9 are pending in the application.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
5.	See ADS for Domestic priority details.

Information Disclosure Statement
6.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 01/29/2021.  This IDS has been considered.

Drawings
7. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language (crossed out limitations) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 2.  The device of claim 1, wherein: the first terminal is coupled to a top plate of each of a 

Claim 3. The device of claim 2, wherein the control circuit is configured to: responsive to the second indication, cause 
Claim 4. The device of claim 3, wherein: the first terminal is coupled to a top plate of each of 
Claim 5. The device of claim 4, wherein the control circuit is configured to: responsive to the 
Claim 9. The device of claim 1, wherein the 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
8. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected to. 37 C.F.R. 1.71(b) requires, “The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.” Applicant is reminded that helpful guidance, as to preparing an application disclosure, is provided in the MPEP under section 608. Notably, MPEP 608.01(c) provides exemplary use of the heading “Background of the Invention”.


Claim Objections
9.	Claim 2-7, 9 (inclusive of Claims 2-5, 9 and dependent claims) are objected to because of drawing objections and the claims are not readable on drawings.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, line 2 recites “…the bit cells…” which lack antecedent basis. The language is vague since it is not clear what cell it is referring to. Previous claim or previous limitation does not refer to any bit cell. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Tual et al. (US 2012/0139771 A1).
Regarding independent claim 1, Le Tual teaches a device (see Fig. 1: “SAR ADC”), comprising: 
a comparator (Fig. 1: 101 “comparator”) configured to provide an indication (Fig. 1: output of 101) of a difference between: 
a positive differential voltage Vp on a first terminal (Fig. 1: Vap) coupled to a top plate (Fig. 1: 109) of each of a first group of differential capacitors (Fig. 1: C1-C5); and 
a negative differential voltage Vn on a second terminal (Fig. 1: Van) coupled to a top plate (Fig. 1: 109’) of each of a second group of differential capacitors (Fig. 1: C1’-C5’); and 
a control circuit (Fig. 1: 102 and para [0037]: register) coupled to the comparator (Fig. 1: 101), the control circuit configured to: 
receive a first indication of a difference between Vp and Vn (Fig. 2: S2, comparison result of Vap < Van); 
responsive to the first indication (Fig. 2: Vap < Van), cause a first driver (Fig. 1: Vtop, Vbot voltage driver and associated switches controlled by 102. See Fig. 5 for driver) to provide a reference voltage (Fig. 1: Vtop=0.5V, para [0041]) to bottom plates of one of the first group (Fig. 1: bottom plate of C1, para [0043]) and the second group, and 
cause a second driver (Fig. 1: Vtop, Vbot voltage driver and associated switches controlled by 102. See Fig. 5 for driver) to provide a ground voltage (Fig. 1: Vbot = 0V, para [0041]) to bottom plates of the other of the first group and the second group (Fig. 1: bottom plate of C1’, para [0043]); 
receive a second indication of a difference between Vp and Vn (para [000044]: Vap>Van); and 
provide a digital value responsive to the first indication and the second indication (Fig. 2, Fig. 1 in context of para [0037] and para [0052]: 4-bits stored in register which is result of comparison between Vap, Van).


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
18.	Claims 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being obvious over Le Tual et al. (US 2012/0139771 A1), in view of Wang et al. (US 2016/0134300 A1).

Regarding claim 2, Le Tual teaches the device of claim 1. Le Tual is silent with respect to remaining provisions of this claims.
Wang teaches - 
the first terminal (Fig. 20: VSP) is coupled to a top plate of each of a third group of differential capacitors (Fig. 20: 624), the third group including a different number of positive differential capacitors than the first group (Fig. 20: 614. Fig. 20: Positive scaling and positive conversion array are shown to have independent vref and independent Dsp and related by fixed charge ratio. Thus a design with different number of caps is implied); and 
the second terminal (Fig. 18: VSN) is coupled to a top plate of each of a fourth group of differential capacitors (Fig. 18: 525), the fourth group including a different number of negative differential capacitors than the second group (Fig. 18: 515. Negative scaling and negative conversion array are shown to have independent vref and independent Dsn and related by fixed charge ratio. Thus a design with different number of caps is implied).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wang into the teachings of Le Tual such that SAR ADC with differential input and with a scaling capacitor array, conversion capacitor array can be employed in order to achieve  “…ELD compensation …can achieve low hardware area overhead and great usage flexibility….” (Wang para [0080]).

Regarding claim 6, Le Tual and Wang teach the device of claim 2. Wang teaches wherein the first, second, third, and fourth groups are binary-weighted groups (Fig. 20 in context of para [0055]: binary weighted caps).
Regarding claim 7, Le Tual and Wang teach the device of claim 6. Wang teaches wherein: a number of positive differential capacitors in the first group is the same as a number of negative differential capacitors in the second binary-weighted group (Fig. 20: 624, 625 are same size); and 
a number of positive differential capacitors in the third binary-weighted group is the same as a number of negative differential capacitors in the fourth binary-weighted group (Fig. 20: 614, 615 are same size).

18.	Claim 8 is/are rejected under 35 U.S.C. 103 as being obvious over Le Tual et al. (US 2012/0139771 A1), in view of VERMA et al. (US 20210271597 A1)
Regarding claim 8,  Le Tual teaches the device of claim 1. Le Tual teaches differential SAR ADC with binary weighted capacitors. He is silent with respect to remaining provisions of this claims.
Remaining provisions are direct to using SAR ADC with binary weighted capacitors in CIM device.
VERMA teaches wherein: each of the positive differential capacitors is coupled to a different one of a plurality of bit cells in a row of a compute-in-memory (CIM) array (para [0074] in context of Fig. 3: SAR ADC coupled to bit cells).; and 
each of the negative differential capacitors is coupled to one of the bit cells (para [0074] in context of Fig. 3: SAR ADC coupled to bit cells).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of VERMA into the teachings of Le Tual such that SAR ADC can be employed in a CIM device in order to facilitate  multi-bit computing operation (Verma para [0005]).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Lee (US 2018/0183457 A1): Fig. 1-Fig. 6 disclosure applicable for all claims.
US 2021/0240441 A1 applicable for possible nsdp double patenting rejection.
Wang (US 2012/0280841 A1): Fig. 1-Fig. 9 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825